 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHospital and Service Employees Union,Service Em-ployees International Union,AFL-CIO, Local399andDelta Air Lines,IncCase 31-CC-861March 31, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 10, 1982, the National Labor Re-lations Board issued a Decision and Order in thisproceeding 1 The Board found that handbilling andpublication of handbills by the Respondent Union,urging a total consumer boycott of neutral employ-erDelta Air Lines, Inc (Delta), in furtherance ofthe Respondent's primary dispute with Statewide,violated Section 8(b)(4)(u)(B) of the Act and wasunprotected by the publicity proviso In reachingthis decision, the Board did not analyze whetherthe Respondent's conduct was "coercive" withinthe meaning of Section 8(b)(4), as the Respondentapparently conceded this point Nor did the Boarddetermine whether the Respondent's conduct wasprotected by the firstamendmentto the ConstitutionRather, having concluded that the Respond-ent's conduct was coercive, engaged in for a sec-ondary object, and not protected by the publicityproviso, the Board presumed that its finding of aviolation accorded "with the Constitution and Con-gress'intent tooutlaw secondary boycotts " (Fnomitted) 263 NLRB 996, 999 (1982)By order dated October 2, 1984, the UnitedStates Court of Appeals for the Ninth Circuit2 setaside the Board s Decision and Order and remand-ed the case for further proceedings Although thecourt agreed with the Board that the Respondent'shandbilling was not protected by the publicity pro-viso, it said it could not adjudicate the Respondent's claim of constitutional protection until theBoard considered the statutory"coercion" issueThe court remanded the case to the Board to ad-dress the issue of "what constitutes coercion in thecontext of the handbilling in this case," without ig-noring the constitutional concerns 743 F 2d at1429On November 29, 1984, the Board advised theparties that they may file statements of position re-garding the issues under consideration Thereafter,theGeneral Counsel, Delta, and the Respondentfiledstatementsof position 3i263 NLRB 9962Hospital & Service Employees Local399 vNLRB743 F 2d 1417 (9thCir 1984)'TheRespondent additionallyfileda requestfor oral argument Thatrequest is denied as the stipulatedrecord and briefs adequatelypresentThe National LaborRelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panelOn April 20, 1988, the Supreme Court issued itsdecision inEdward J DeBartolo Corp v FloridaGulf Coast Building Trades Councll,4holding thatSection 8(b)(4)(ii)(B) of the Act does not proscribepeaceful handbilling and other nonpicketing public-ity urging a total consumer boycott ofneutral em-ployersThat decision is controlling here and requires thatwe dismissthe complaintThe parties stipulated to the factsin this caseFrom July 1, 1975, to December 16, 1976, DeltasubcontractedwithNationalCleaningCompany(National) for janitorial services at Delta's Los Angeles InternationalAirport (LAX) administrativeofficesNational had a collectivebargaining agree-ment with the Respondent On December 16, 1976,Delta lawfully terminated its subcontract with Na-tionaland contracted withnonunionStatewide forthe samejanitorial servicesAs a result of this can-cellation and new contract, five National employ-ees were laid off and a sixth was transferred Theparties stipulated that the Respondent had a primary labor dispute with Statewide and no primarydispute with DeltaOn September 23, 1977, and on various datesthereafter, in furtherance of its primary disputewith Statewide, the Respondent distributed fourdifferent handbills at Delta's LAX facility and infront of Delta's downtown Los Angeles' offices 5These handbills urged the public to boycott DeltaThe handbilling was peaceful and did not causeinterruptionsin deliveries to Delta or refusals towork by employees of Delta or any other personthe issues and positionsof thepartiesThe Chamber of Commerce of theUnited Statesof Americawas permitted to file an amicuscuriae brief4 485 US 568 (1988)6 Thefull text ofthe handbillsis set forth in the underlying Board decisionat 996 Briefly handbillAstatesPlease do notfly Delta AirlinesDelta Airlines UnfairDoes notprovide AFL-CIO conditions ofemploymentThe reverseside of the handbill provides inter alia thatIt takes more than moneyto fly DeltaIt takes nerveIt additionallysets forth NationalTransportationBoard(NTB) and Civil AeronauticsBoard(CAB) data relatingtoDeltas accident and consumer complaintrecordHandbillBmirrors the reverse side of handbillA exceptthatitomits theCAB consumercomplaint statisticsHandbillC hasthe identical reverse sideas handbillA Its fronturges thepublic toboycott Deltafor causingthe layoff of theRespondents members andfor subcontractingwith a maintenancecompany which does not provideunion wages and benefitsHandbillD isthe same ashandbillCexceptthatit identifiesthemaintenance company withwhich the Respondent has a dispute as StatewideIn the absenceof evidencethat the information itself was false or misleading the Board presumedthat the CAB and NTB handbilldata wasfactually accurateHoweverthe Boardfound thatthe use of the informationtended tobe misleading as to the nature of the primary disputeSee 263 NLRB 997 In 7 and 998 In affirmingthe Boards conclusionthatthe handbills were notprotected by thepublicityproviso the courtof appealsfounditunnecessaryto decide this latter issue 743 F 2d at1425 fn 5293 NLRB No 67 SERVICE EMPLOYEESLOCAL 399 (DELTA AIR LINES)In conjunction with its handbilling, the Respond-ent also published two of its handbills in unionnewspapers, and placed a block advertisement in aunion newspaper stating, "Do Not Fly Delta "ApplyingDeBartoloto these facts, we find thatthe Respondent did not engage in proscribed con-duct under Section 8(b)(4) 7 The Respondent announced its boycott against Delta through hand-HandbillsA and CSee alsoSteelworkers (Pet Inc)288 NLRB 1190 (1988)603bills and newspaper advertisements There was noviolence, picketing, patrolling, or work stoppageThe Respondent merely attempted to persuade cus-tomers not to patronize DeltaDeBartolomadeclear that such appeals are not coerciveAccordingly, we find that the Respondent's con-sumer boycott did not violate Section 8(b)(4)Wetherefore shall dismiss the complaintORDERThe complaintis dismissed